Title: From George Washington to John Stark, 28 June 1781
From: Washington, George
To: Stark, John


                        Sir

                            Head Quarters Peekskill 28th June 1781
                        
                        On your arrival to take the Comand of the Troops on the Northern Frontier, you will be pleased to advise with
                            General Schuyler with respect to the Disposition of the Troops destined for the Defence of that Quarter. as that Gentlemans
                            Knowlege of every Part of that exposed Country is very good, his assistance & Council may be very usefull to
                            you—from this Motive I am induced to give you this Direction.
                        You will also consult with him with respect to furnishing the Means of Subsistance to the Troops under your
                            Comand, should you at any Time find the public Stores to be exhausted. With much Regard—I am sir Your most obedt Servt
                        
                            Go: Washington
                        
                    